McCOMB, J.
—This is an appeal from a judgment in favor of respondent after trial before the court without a jury in an action to recover damages for personal injuries.
The essential facts are these:
Plaintiff, Cornelia Hagers, the wife of her coplaintiff, Del Rey Hagers, on August 3, 1935, was transported on a water taxi operated by defendant from the navy landing in Long *317Beach to the ü. S. S. Saratoga anchored at Long Beach harbor. While endeavoring to board the TJ. S. S. Saratoga, she suffered personal injuries.
This is the sole question necessary for us to determine:

Is there substantial evidence to sustain the trial court’s finding that plaintiff’s injuries did not result from defendant’s negligence?

This question must be answered in the affirmative. We have examined the record and are of the opinion there was substantial evidence considered in connection with such inferences as the trial court may have reasonably drawn therefrom to sustain the finding of fact set forth, supra, and each and every other material finding of fact upon which the judgment was necessarily predicated. We therefore refrain from further discussion of the evidence. (Thatch v. Livingston, 13 Cal. App. (2d) 202 [56 Pac. (2d) 549]; Koeberle v. Hotchkiss, 8 Cal. App. (2d) 634 [48 Pac. (2d) 104] ; Leavens v. Pinkham & McKevitt, 164 Cal 242, 245 [128 Pac. 399].)
The judgment is affirmed.
Grail, P. J., concurred.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 5, 1937.